Motion Denied, Petition for Writ of Mandamus Denied, and Memorandum
Opinion filed May 5, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00228-CV

            IN RE SAN JACINTO RIVER AUTHORITY, Relator

                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 1
                             Harris County, Texas
                        Trial Court Cause No. 1139514

                 MEMORANDUM                     OPINION

      On May 3, 2021, relator San Jacinto River Authority (“SJRA”) filed a petition
for writ of mandamus. See Tex. Gov't Code Ann. § 22.221. SJRA asks this Court to
order the Honorable George Barnstone, Judge of County Civil Court at Law No. 1
of Harris County, Texas, to set aside his order dated April 13, 2021 requiring SJRA
to make Hector Olmos and Mark Forest available for deposition during the week of
May 10–14, 2021 (“the Order”). SJRA contends the Order violates Texas Rule of
Civil Procedure 193.5(b). Contemporaneously with its petition for writ of
mandamus, SJRA filed an emergency motion to stay the Order. See Tex. R. App. P.
52.10.

         To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy by
appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). A trial court clearly abuses its discretion if it reaches a decision so
arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if
it clearly fails to analyze the law correctly or apply the law correctly to the facts. In
re Cerberus Capital Mgmt. L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig.
proceeding) (per curiam). The appellate court reviews the trial court's application of
the law de novo. See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).

         After reviewing the petition for mandamus and the mandamus record, we
conclude SJRA has not shown that the trial court abused its discretion with respect
to the Order. We deny both SJRA’s petition for writ of mandamus and its emergency
motion to stay the Order.

                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.




                                           2